By the Court.
The record was clearly insufficient to show a valid judgment. Nothing can be presumed in favor of the *539jurisdiction, of courts or magistrates, having only a special or hmited jurisdiction; but the burden is upon those, who claim any rights under their proceedings, to show affirmatively that they acted within the limits of their jurisdiction. Piper v. Pearson, 2 Gray, 124. In the present case, there is nothing to show that the defendant was ever served with process, or had any notice of the acti m in which the judgment was rendered. Prima facie, therefore, the justice had no right to take cognizance of the cause, or to render the judgment sued upon. Brown v. Cady, 19 Wend. 477. Exceptions sustained.